*381Appeal by the defendant from a judgment of the Supreme Court, Dutchess County (Molea, J.), rendered May 11, 2000, convicting him of manslaughter in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at trial established that the defendant stabbed the unarmed decedent a total of 16 times and fractured his arm, in a dispute over a wager. According to one witness’s account, after the attack the defendant stated “[t]he guy robbed me and I stabbed him.”
The defendant’s contention that the People failed to offer legally sufficient evidence disproving the defense of justification beyond a reasonable doubt is unpreserved for appellate review, as he did not raise this claim before the County Court (see People v Brown, 12 AD3d 524 [2004], lv denied 4 NY3d 742 [2004]; People v Clarke, 11 AD3d 554 [2004], lv denied 3 NY3d 755 [2004]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]; People v Florival, 262 AD2d 499 [1999]), we find that it was legally sufficient to establish the elements of manslaughter in the second degree and criminal possession of a weapon in the fourth degree, and to disprove the defense of justification beyond a reasonable doubt (see People v Manning, 8 AD3d 298 [2004]; People v Henry, 244 AD2d 424 [1997]; People v Granados, 198 AD2d 298 [1993]). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Florio, J.P., H. Miller, Cozier and S. Miller, JJ., concur.